Citation Nr: 1719270	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  07-28 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to apportionment of the Veteran's VA compensation payments.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to July 1962, and from August 1962 to July 1963.  The Veteran died on November [REDACTED], 2009.  The appellant is the Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals on appeal from October 2004 and December 2006 administrative decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The RO appears to have adjudicated this appeal following the appellant's 2006 claim for apportionment.  However, the appellant was initially denied apportionment in an August 2004 administrative decision, which she timely appealed prior to resubmitting her claim in 2006.  As such, the Board will consider the claim based on the initial claim filed on March 1, 2004.

The Board observes that this claim was initially perfected via VA Form 9's (Appeal to the Board of Veterans' Appeals) submitted by the appellant in October 2005 and September 2007, but the case was mistakenly closed following the Veteran's death in November 2009.  The error was discovered during the adjudication of a separate appeal, filed by the appellant, for recognition as the Veteran's surviving spouse for purposes of entitlement to death benefits.  That claim has been addressed in a separate opinion under a separate docket number.


FINDINGS OF FACT

1. The Veteran and the appellant were married in July 1981.  The appellant's marriage to the Veteran was dissolved on November [REDACTED], 2007; they did not remarry after their divorce.  VA has conceded that the appellant's marriage was valid at the time her claim was filed.

2. For all periods on appeal, the Veteran was incarcerated; the appellant did not live with the Veteran, and he admitted that he did not provide her any support.  


CONCLUSION OF LAW

The criteria for entitlement to general apportionment were met prior to November [REDACTED], 2007.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. § 3.450 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  

The VCAA does not apply to decision regarding the manner in which benefits are paid.  See Sims v. Nicholson, 19 Vet. App. 453 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the VCAA is not applicable to this claim.

Special procedural requirements exist, however, for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100, 19.101, 19.102 (2016).  In this case, the applicable contested claims procedures were generally followed.  As such, the Board is satisfied that all procedural requirements have been followed to date, and the matter is correctly before the Board at this time.

Apportionment

The appellant filed a claim in March 2004 seeking apportionment of the Veteran's VA benefits.     

A "spouse" is defined as a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50 (b) (2016).  "Marriage" is defined as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j) (2016).  Here, the Board observes that VA, in its December 2006 denial, conceded that the appellant was the Veteran's "spouse" for purposes of entitlement to apportionment at that time.

VA law provides that a veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452 (a) (2016). There are two types of apportionments. The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation or pension payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  Under the statutory code addressing grants of apportionment, a finding of hardship is not necessary for a grant of "general" apportionment.  38 U.S.C.A. § 5307 (a)(2) (West 2014); 38 C.F.R. § 3.450 (a)(1)(ii).  

The second type, or "special" apportionment, provides that where hardship is shown to exist, additional compensation or pension may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451 (2016).

In the instant matter, the appellant has been denied general apportionment.  The issue of entitlement to special apportionment in excess of a general apportionment grant is not at issue because general apportionment is yet to be granted.  As such, the Board will only address the issue of general apportionment.  

After carefully reviewing all evidence in the record, the Board finds that apportionment should have been granted to the appellant.  

For all periods on appeal, the Veteran was incarcerated in Arizona.  The appellant resided in Fort Worth, Texas.  For purposes of cohabitation, the Veteran and the appellant were precluded from residing with each other by virtue of his incarceration.  

Additionally, the Board observes that on multiple occasions, during the pendency of this appeal, the Veteran submitted statements in which he admitted that he had not provided any support to the appellant during the period on appeal.  For example, in his November 2006 Notice of Disagreement, the Veteran stated that he and the appellant had not been in contact or been in each other's presence since February 1985.  An October 1, 2006, handwritten statement from the Veteran also asserted that they had had no contact other than letters for many years.  The evidence further reflects that in July 1998, the Veteran entered into a new marriage with a third party, which was later found to be fraudulent as the Veteran was still married to the appellant.  Essentially, the Veteran has admitted to not providing for his spouse during the period on appeal.  

As discussed above, a grant of "general" apportionment does not require a finding of hardship on the part of the appellant.  

In sum, the Board finds that the evidence reflects that the Veteran and the appellant did not reside together, and that the Veteran was not reasonably discharging his responsibility for his spouse's support as he admitted that he had little to no contact with her and did not wish for her to receive his benefits.  As such, "general" apportionment should have been granted to the appellant following her initial claim on March 1, 2004, until the time of their divorce on March 27, 2007.    


ORDER

Entitlement to "general" apportionment for the period from March 1, 2004, until November [REDACTED], 2007, is granted.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


